Order entered May 31, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00628-CV

             IN RE JERRY, MARSHA, AND JASON CHAMBERS, Relators


                    On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                          Trial Court Cause No. 81338-422


                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE